

Exhibit 10.3
MANAGEMENT AGREEMENT
This MANAGEMENT AGREEMENT (the "Agreement"), dated as of August 8th, 2019, is
hereby entered into by and between 1867 - Riley Road, LLC, a Nebraska limited
liability company (the "Company"), and 1867 Capital-1, LLC, a Nebraska limited
liability company (the "Manager").
RECITALS:
WHEREAS, Company desires to retain Manager to provide asset management services
to Company, and also to provide to Company the benefit of the experience of the
employees of Manager in connection with development of certain solar power
generation projects (each a “Project” and collectively, the “Projects”), and
operating the business of Company;
WHEREAS, Manager is willing to provide such asset management services to Company
upon the terms set forth in this Agreement and in consideration of the
distributions from Company in accordance with the Company’s Operating Agreement,
dated August 8th, 2019 (the “Operating Agreement”); and
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements set forth in this Agreement and for other good and valuable
consideration, the parties, intending to be legally bound, hereby agree to the
following terms and conditions:
AGREEMENT:
In consideration of the premises and the mutual covenants and the agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
1. Authority and Duties of the Manager.
(a) Appointment. The Company hereby engages the Manager, and the Manager hereby
agrees, upon the terms and subject to the conditions set forth herein, to
provide, or cause any of its Affiliates to provide, certain services to the
Company, as described in Section 1(c) hereof. For purposes of this Agreement, an
"Affiliate" of any specified person is a person that directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the person specified.
(b) Authority of Manager. Subject to the limitations contained elsewhere in this
Agreement and in the Operating Agreement, Manager may execute, deliver and
perform all contracts, agreements and other undertakings and engage in all
activities and transactions as may, in the reasonable discretion of Manager, be
necessary or advisable to carry out the objectives of this Agreement and the
Operating Agreement.
(c) Services. During the Term, Manager shall provide or cause to be provided to
Company the following services (the "Services"):
(i) all management services necessary for the day-to-day operation of Company;

DOCS/2294538.1

--------------------------------------------------------------------------------



(ii) oversight and management of all aspects of the Company's business;
(iii) due diligence and related services with respect to the Project(s);
(iv) recommendations to Company as to the selection of any proposed contractors
or other counterparties in relation to any proposed Project, and negotiations
with such proposed contractors or counterparties on behalf of Company or its
Affiliates, as applicable;
(v) recommendations to Company regarding the continuing holding or disposition
of any Company or Project assets and in connection thereto, maintenance of
market knowledge as may be necessary to provide such recommendations;
(vi) supervision of all ongoing maintenance and improvement activities for the
Projects and the assets of Company or any Affiliate, and direction to any
contractors or subcontractors performing services under any Project, as
necessary;
(vii) recommendations to Company on acquisitions or dispositions of assets for
Company or its Affiliates;
(viii) review of Project related reports submitted by contractors;
(ix) arrangement of periodic third party appraisals of Company or any Project
Assets as may be required from time to time;
(ix) preparation at the end of each fiscal quarter (March, June, September and
December) and delivery to Company within thirty (30) calendar days of the end of
each fiscal quarter, an asset management report setting forth:
(A) Company and Project's financial performance; and
(B) the relevant market conditions affecting Company and the Projects; and
(x) compilation of all necessary information for Company, in such manner and
relating to such business and financial matters as may be reasonably requested
from time to time by Company;
(xi) any other services reasonably related to the above and deemed by the
Manager to be beneficial to the success of the Projects.
2. Personnel. Manager shall provide and make available as necessary all
professional, supervisory, managerial, administrative and other personnel as are
necessary to perform the Services. All personnel, who may be employees of
Manager or its Affiliates or third party firms, shall be properly qualified and
shall have appropriate experience in respect of the duties to which they are
assigned.
3. Fees and Expenses. Manager shall be entitled to fees and to reimbursement of
expenses in accordance with the Fee Schedule annexed hereto and the Operating
Agreement. Manager shall maintain detailed records of all such payments and
reimbursements with appropriate cash and disbursement
DOCS/2294538.1

--------------------------------------------------------------------------------



controls. If for any reason the Company does not have sufficient funds available
to enable Manager to perform each of the duties and responsibilities set forth
herein, Manager shall notify the Company of such insufficiency and request that
the Company provide Manager such sums as are necessary in order to enable
Manager to perform its duties and responsibilities under this Agreement. Should
the Company fail to Company such amounts within ten days of receipt of Manager's
notice, Manager shall be released from its responsibilities hereunder for which
Manager has not been provided sufficient funds. Under no circumstances shall
Manager be obligated to incur any expenses of the Company with Manager's own
Funds in order to discharge its duties and responsibilities hereunder.
4. Permissible Activities. Nothing herein shall in any way preclude the Manager
or its Affiliates or their respective Related Parties from engaging in any
business activities or from performing services for its or their own account or
for the account of others, including, without limitation, companies which may be
in competition with the business conducted by the Company and any of its
Affiliates.
5. Access to Information. Manager shall furnish to the Company such information
concerning activities undertaken for the Company pursuant to this Agreement as
may reasonably be required in order for the Company to comply with its
obligations under the Operating Agreement.
6. Limited Liability of Manager. The Company agrees that none of Manager, or its
members, officers, employees and agents, and any person or entity who controls
Manager (each such person or entity being a “Covered Person”) shall be liable to
the Company or its limited partners for any liabilities, obligations, losses,
costs, damages, expenses, claims, judgments and reasonable attorney’s fees and
expenses (collectively, “Losses”) occasioned by any act or omission of any
Covered Person in connection with the performance of such Covered Person’s
services hereunder, except that Manager shall be liable to the Company for acts
or omissions by it which constitute gross negligence, willful misconduct or
reckless disregard of Manager’s obligations under this Agreement, as finally
determined by a court having proper jurisdiction and after all appeals are
resolved or exhausted. Under no circumstances will the liability of Manager and
Covered Persons exceed, in the aggregate, the fees actually paid to Manager
hereunder
7. Indemnification.
(a) The Company shall indemnify and hold harmless each Covered Person from and
against any Losses arising out of any claim asserted or threatened to be
asserted in connection with any matter arising out of or in connection with this
Agreement or the Company’s business or affairs; provided, however, that no
Covered Person shall be entitled to any such indemnification with respect to any
expense, loss, liability or damage which was caused by any Covered Person’s
gross negligence, willful misconduct or reckless disregard of any of the its
obligations under this Agreement. The Company shall advance to any Covered
Person the reasonable costs and expenses of investigating and/or defending such
claim subject to receiving a written undertaking from the Covered Person to
repay such amounts if and to the extent of any subsequent determination by a
court or other tribunal of competent jurisdiction that the Covered Person was
not entitled to indemnification hereunder. Notwithstanding the foregoing, the
Company shall not be liable hereunder for any settlement of any action or claim
effected without its consent thereto, which will not be unreasonably withheld.

DOCS/2294538.1

--------------------------------------------------------------------------------



(b) The Manager's rights to indemnification set forth in this Section 6 are in
addition to and cumulative with those rights to indemnification set forth in the
Operating Agreement.
8. Intellectual Property. To the extent any intellectual property is created or
developed by Manager in relation to the Project during the course of performing
the Services, including the creation of any work product, such intellectual
property shall be owned by Company, and Manager agrees to assign, and take all
actions to effect such assignment, of all ownership, rights and title thereto to
Company or to any of Company's designated Affiliates. Any such intellectual
property created or developed by Manager in relation to the Project during the
course of performing the Services shall be deemed to be "work made for hire" and
owned by Company. Any intellectual property of Manager or its Affiliates
existing on the date of this Agreement shall remain owned by Manager and its
Affiliates at all times.
9. Term; Termination.
(a) This Agreement has a term beginning on the date of this Agreement and
expiring on the date on which the term of the Operating Agreement expires or
terminates for any reason. This Agreement shall terminate automatically upon the
removal of the Manager as the manager of the Company in accordance with Section
5.8 of the Operating Agreement.
(b) Company shall have the right to terminate this Agreement upon failure by the
Manager to perform or observe a material obligation hereunder or persistent
breaches of this Agreement, either of which are not cured within twenty (20)
business days after receipt of a notice in writing from Company (the "Cure
Period") specifying the failure or the persistent breach, provided, further that
if such breach is not reasonably susceptible of cure within the Cure Period, the
Cure Period shall be extended so long as Manager is diligently and in good faith
pursuing such cure to its completion.
10. Affiliate Contracts and Transactions. Manager shall be authorized to cause
the Company to enter into contracts, agreements and other arrangements, for the
furnishing to the Company of any goods or services, with Manager and with any
Affiliate of Manager, provided such contract, agreement, or other arrangement,
including the fee arrangements thereunder, complies with applicable requirements
under the Operating Agreement. The Manager shall have the authority to
subcontract or delegate its duties and responsibilities hereunder to any one or
more Affiliates of Manager; provided that all fees and other compensation
payable to such Affiliate(s) are payable solely by Manager from amounts payable
to Manager hereunder; and further provided that such subcontracting or
delegation does not relieve Manager of its responsibility hereunder.
11. Amendment; Modification; Waiver. This Agreement may be amended, in whole or
in part, with the written consent of the Manager and the Company.
12. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, but the
rights and obligations hereunder shall not, except as otherwise expressly
provided herein, be assignable, transferable or delegable without the written
consent of the other party hereto and any attempted assignment, transfer or
delegation thereof without such consent shall be void. The foregoing shall not
prevent an assignment by Manager in connection with any transaction that does
not result in a change of its actual control or management.

DOCS/2294538.1

--------------------------------------------------------------------------------



13. Independent Contractor. The Parties agree that Manager is an independent
contractor to Company. No elements of an employee-employer, joint venture,
franchise, or partnership relationship exist between the parties.
14. Miscellaneous.
(a) This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Nebraska which are applicable to contracts made
and entirely to be performed therein, without regard to the place of performance
hereunder.
(b) Each party hereto submits to the jurisdiction of any state or federal court
sitting in Lincoln, Nebraska in any action arising out of or relating to this
Agreement and agrees that all claims in respect of any such action may be heard
and determined in any such court. Each party hereto agrees that a final judgment
in any action so brought will be conclusive and may be enforced by action on the
judgment or in any other manner provided at law or in equity. Each party hereto
waives any defense of inconvenient forum to the maintenance of any action so
brought and waives any bond, surety, or other security that might be required of
any other party with respect thereto.
(c) No Person other than the Company and Manager is or shall be entitled to
bring any action to enforce any provision of this Agreement. The provisions of
this Agreement are solely for the benefit of and shall be enforceable only by
the Company and Manager and their respective successors and assigns as permitted
hereunder.
(d) If either party shall institute an action or proceeding against the other
party relating to this Agreement, the unsuccessful party in such action or
proceeding shall reimburse the successful party for its disbursements incurred
in connection therewith and for its reasonable attorneys’ fees actually
incurred.
(e) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof (except to the extent certain provisions of the
Operating Agreement are referenced or incorporated herein or by their nature are
not intended to be superseded by this Agreement). There are no further
agreements or understandings, written or oral, in effect between the parties
with respect to the subject matter hereof.
(f) All amendments of or modifications to this Agreement must be in writing and
signed by all parties.
(g) The failure of either party to insist upon the strict performance of any
covenant, agreement, provision, or condition of this Agreement shall not
constitute a waiver thereof.
(h) If any provision of this Agreement or the application thereof to any Person
or circumstance shall be invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provisions to any other Person or
circumstance shall not be affected thereby and shall be enforced to the greatest
extent permitted by Law.
(i) Capitalized terms used but not otherwise defined herein have the meanings
given to them in the Operating Agreement.

DOCS/2294538.1

--------------------------------------------------------------------------------



(j) This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties, notwithstanding that all
such parties are not signatories to the original or the same counterpart. Each
party hereto shall become bound by this Agreement immediately upon affixing its
signature hereto.
[Remainder of this page intentionally blank]

DOCS/2294538.1

--------------------------------------------------------------------------------



In witness whereof, the parties have executed this Management Agreement as of
the day and year first above written.


COMPANY:
1867 - Riley Road, LLC
 
By: /s/ William Munn
       William Munn, Secretary
MANAGER:
1867 Capital-1, LLC
 
By: /s/ Scott Gubbels
       Scott Gubbels, Manager




DOCS/2294538.1

--------------------------------------------------------------------------------



FEE SCHEDULE
1. Management Fee
The Company shall pay to Manager a Management Fee of $ 160,781.00. The
Management Fee shall be paid with immediately available funds after the final
funding of the Project.


2. Performance Fee
As set forth in the Operating Agreement[1]
3. Expenses
All expenses incurred directly in connection with the Projects shall be paid or
reimbursed by the Company. In addition, Manager shall be entitled to be paid or
reimbursed for other out-of pocket expenses (other than salaries and benefits
provided to its employees and other overhead) incurred in the performance of its
duties pursuant to this Agreement. Such expenses will be reimbursed by the
Company within 10 business days of receipt of written documentation of such
expenses from Manager.


























[1 The Operating Agreement provides as follows: “In addition, upon the Company’s
withdrawal or exit from the [investment vehicle] the Company shall pay a
Performance Fee equal to 10% of the Company’s total return on investment as
calculated with the same methods found in the financial models initially
provided with the Subscription Agreement.”]
DOCS/2294538.1